Per Curiam.

R.C. 4905.02 provides:
“As used in Chapter 4905. of the Revised Code, ‘public utility’ includes every * * * company, * * * defined in Section 4905.03 of the Revised Code, including all telephone companies, but excepting * * *, such * * * public utilities as are owned or operated by any municipal corporation * * (Emphasis added.)
According to this definition, a municipally owned utility is not a public utility for purposes of R.C. Chapter 4905.
R.C. 4905.71 reads in pertinent part as follows:
“(A) Every telephone, telegraph, or electric light company, which is a public utility as defined by section 4905.02 of the Revised Code, shall permit, upon reasonable terms and conditions and the payment of reasonable charges, the attachment of any * * * apparatus to its poles, * * * by any person or entity other than a public utility * * (Emphasis added.)
Appellant submits that R.C. 4905.71, inasmuch as it requires intervening-appellee to permit pole attachments “by any person or entity other than a public utility, ” requires intervening-appellee to permit pole attachments by a municipal utility.
To the contrary, the tariffs proposed by intervening-appellee and approved by the commission contain language specifically placing municipal utilities beyond their scope. The question presented therefore is whether the phrase, “any person or entity other than a public utility,” as found in R.C. 4905.71(A), includes municipal utilities. We hold that it does not.
Appellant argues that the definition of “public utility,” found in R.C. 4905.02, by its own terms controls all appearances of those words in R.C. Chapter 4905, including the phrase “other than a public utility” found in R.C. 4905.71. In Piqua v. Pub. Util. Comm. (1974), 40 Ohio St. 2d 87 [69 O.O.2d 438], this court held in paragraph one of the syllabus that “[t]he term ‘public utility,’ as used in R.C. 4905.261, does not include a public utility which is owned or operated by a municipal corporation.” It was reasoned that a municipal utility may not file a complaint alleging the duplication of services pursuant to R.C. 4905.261 because the right to file such a complaint accrues *20only to a “public utility” which, for purposes of R.C. Chapter 4905, does not include a municipal utility.
The commission and intervening-appellee argue that the General Assembly, by the use of the modifying phrase, “as defined by section 4905.02 of the Revised Code,” following the first appearance of “public utility” in R.C. 4905.71, and the failure to use the same modifying phrase following the second appearance of that term in that section, illustrated its intention to exempt the second appearance of that term from the definition found in R.C. 4905.02. They submit that the General Assembly did not omit the modifying language without reason and suggest further that it omitted such language because it did not intend to modify the second use of the term.
This court has consistently held that, “ ‘[i]n ascertaining the legislative intent of a statute, “it is the duty of this court to give effect to the words used * * *, not to delete words used or to insert words not used. ” ’ ” Dougherty v. Torrence (1982), 2 Ohio St. 3d 69, 70. Although the statutory definition of a public utility specifically excludes municipal utilities, it does so precisely to avoid the unconstitutional result urged by appellant herein. It is only by a twist of logic, i.e., a double exclusion, that municipal utilities would be included in the the class described as “any person or entity other than a public utility.” As this court has often said, “[t]he General Assembly will not be presumed to have intended to enact a law producing unreasonable or absurd consequences. * * *” Canton v. Imperial Bowling Lanes (1968), 16 Ohio St. 2d 47 [45 O.O.2d 327], paragraph four of the syllabus.
Appellant contends that if the General Assembly did not intend that R.C. 4905.71 grant municipal utilities the right to make pole attachments, then it has unlawfully restricted municipal utilities in contravention of Section 4, Article XVIII of the Ohio Constitution. Swank v. Shiloh (1957), 166 Ohio St. 415 [2 O.O.2d 401].
To the contrary, R.C. 4905.71 not only grants certain rights to persons and entities other than public utilities, but empowers the commission to determine just and reasonable charges, terms, and conditions for the exercise of those rights. If the General Assembly had intended to grant municipal utilities rights under that section, then it would have subjected them to regulation by the commission, a result expressly rejected by the laws of this state.
In order to construe R.C. 4905.71 so as not to reach an unconstitutional result, it must be assumed that the term “public utility” when used in the phrase, “other than a public utility,” refers to public utilities generally. That is exactly what the commission found.
Appellant further contends that the commission’s order approved a tariff which reaches beyond the authority provided by the statute. More specifically, appellant suggests that the language of the approved tariff, which provides that attachments “* * * will not be permitted where the attachments will interfere with the Company’s own service requirements, or will be prejudicial to the economy, safety or future needs of the Company’s service or *21the use of its facilities by others with prior rights to such use,” exceeds the authorized limits set forth in R.C. 4905.71. Those limits provide that attachments shall be permitted, “* * * so long as the attachment does not interfere, obstruct, or delay the service and operation of the * * * company or create a hazard to safety.”
A comparison of the tariff and statute shows that the language of both is general in nature. They are not, as appellant notes, identical. However, they do not differ to such a degree that the commission, in approving the tariff, should be considered to have made a finding contrary to law and reason.
This court has consistently held that the commission’s findings and order will not be disturbed unless it appears from the record that such findings and order are manifestly against the weight of the evidence and so clearly unsupported by the record as to show misapprehension or mistake or willful disregard of duty. Cleveland Elec. Illum. Co. v. Pub. Util. Comm. (1975), 42 Ohio St. 2d 403 [71 O.O.2d 393], paragraph eight of the syllabus. In its order the commission established the scope of R.C. 4905.71 as well as the reasonableness of the tariff proposed pursuant thereto. Both findings are supported by the record. Accordingly, the order of the commission is affirmed.

Order affirmed.

Celebrezze, C.J., Sweeney, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
W. Brown and Locher, JJ., dissent.